FILED
                             NOT FOR PUBLICATION                             JUL 13 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CHUKS ODIGWE, an individual,                      No. 11-16539

               Plaintiff - Appellant,             D.C. No. 2:10-cv-00745-SRB

  v.
                                                  MEMORANDUM *
SPRINT SOLUTIONS
INCORPORATED, a corporation, AKA
Sprint/Nextel Communications,

               Defendant - Appellee.



                    Appeal from the United States District Court
                             for the District of Arizona
                     Susan R. Bolton, District Judge, Presiding

                              Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Chuks Odigwe appeals pro se from the district court’s judgment declining to

set aside an arbitration award in his action alleging state law claims for breach of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
contract and consumer fraud. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo, Poweragent v. Elec. Data Sys. Corp., 358 F.3d 1187, 1193 (9th Cir.

2004), and we affirm.

      The district court properly denied Odigwe’s motion to set aside the

arbitration award because Odigwe’s arguments regarding the arbitrability and the

merits of his claims failed to establish a valid ground to vacate an arbitral award

under the Federal Arbitration Act. See 9 U.S.C. § 10(a) (limiting vacatur of arbitral

awards to circumstances involving fraud, corruption, bias, misconduct, or arbitral

overreaching); Hall Street Assocs., L.L.C. v. Mattel, Inc., 552 U.S. 576, 583 (2008)

(Federal Arbitration Act provides exclusive grounds for vacating an arbitral award).

      Odigwe’s remaining contentions are unpersuasive.

      AFFIRMED.




                                           2                                    11-16539